April 2, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Short Duration Bond Fund 1933 Act File No.: 33-9634 1940 Act File No.: 811-4888 CIK No.: 0000804887 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and the Statement ofAdditional Informationfor the above referenced fund,that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 40 to the Registration Statementelectronically filed with the Securities and Exchange Commission on March 27, 2015. Please address any comments or questions to my attention at 212-922-6906. Sincerely, /s/ Elyse Cardona Elyse Cardona Paralegal
